21 F.3d 424NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Scott SOWELL, Plaintiff-Appellant,v.Bernard SMITH, Warden;  Lamont W. Flanagan, Commissioner,Defendants-Appellees.
No. 94-6050.
United States Court of Appeals, Fourth Circuit.
Submitted March 29, 1994.Decided April 19, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-93-3709-JFM)
Scott Sowell, appellant pro se.
Joan Bossman Gordon, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before WIDENER, PHILLIPS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Scott Sowell appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  The district court dismissed the action because its earlier order granting Sowell in forma pauperis status was improvidently entered based on Sowell's submission of inaccurate information concerning his financial status.  Finding no abuse of discretion, we grant leave to proceed on appeal in forma pauperis, and affirm the district court's order.  We note that the district court's dismissal of Sowell's complaint does not prejudice his filing of a paid complaint making the same allegations.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED